Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 37 recite the limitation “the curved shape of the filter media has a negative geometry”, it is unclear with respect to what reference point the curved shape of the membrane, or of the filter media geometry is negative. The instant specification discloses in in paragraphs [0060], [0067], and [0071]), the filter is pressed with a a die shaped in the filter media negative geometry, the instant specification provides no further mention of negative geometry.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US PG Pub 2011/0256376), alternatively in view of Mundrigi (US PG Pub 2017/0203255).
With respect to claim 29, Compton teaches a graphene oxide laminated product for use as a membrane ([0023] a graphene-based membrane, the graphene material having at least one of graphene oxide and reduced graphene oxide, and a method of making ([0024-0026], a method of forming a graphene-based membrane). Compton teaches a membrane having a curved shape (Figs 1 and 2c). Alternatively, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious depending on application (see MPEP 2144.04 IV. B).
Alternatively, Mundrigi teaches a filtration membrane that may be composed of one or more layers with three dimensional projections ([0040]), projections may have various shapes and forms including circular, oval, rectangular, triangular, any higher polygon, or even any irregular shape, and may have cylindrical, cone or frustum-like shape ([0048]), the configuration and dimensions of the projections may be adjusted depending on the intended use of the membrane ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mundirigi’s filtration membrane or projections into Compton’s membrane, for example as the filter membrane, into Compton’s system in order to improve throughput and flow, by providing lower flow resistance or higher flow rate ([0073]).
With respect to Claim 34, Compton teaches a graphene oxide laminated product for use as a membrane ([0023] a graphene-based membrane, the graphene material having at least one of graphene oxide and reduced graphene oxide, and a method of making ([0024-0026], a method of forming a graphene-based membrane). starting with a suspension of graphene oxide sheets and a polymer dissolved in in a fluid such as water or a solvent ([0024, 0033-0035], obtaining a dispersion comprising graphene material dispersed within a solvent, the graphene material having at least one of graphene oxide and reduced graphene oxide); and vacuum filtering the dispersion through a filter ([0025-0026, 0036]), filtering the dispersion through a filter media), solvent diffuses through the growing structure of the composite ([0046], the solvent flowing through the filter media, thereby forming a membrane of the graphene material against the filter media). Compton teaches a membrane having a curved shape (Figs 1 and 2c), and the laminate is peeled from the filter as a self-supporting laminate ([0026]), implying the membrane mimicking the curved shape of the filter media (Figs 1 and 2c). Alternatively, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious depending on application (see MPEP 2144.04 IV. B).
Alternatively, Mundrigi teaches a filtration membrane that may be composed of one or more layers with three dimensional projections ([0040]), projections may have various shapes and forms including circular, oval, rectangular, triangular, any higher polygon, or even any irregular shape, and may have cylindrical, cone or frustum-like shape ([0048]), the configuration and dimensions of the projections may be adjusted depending on the intended use of the membrane ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mundirigi’s filtration membrane or projections into Compton’s membrane, for example as the filter membrane, into Compton’s system in order to improve throughput and flow, by providing lower flow resistance or higher flow rate ([0073]).
With respect to claims 30-33, and 35-38, the membrane and methods of claims 29 and 24 are taught above. Compton teaches the membrane and method, while Compton’s taught membrane is a flat membrane in a round shape, Compton does not specifically teach a conical geometry, a truncated conical geometry, a negative geometry, a funnel geometry. However, changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious depending on application, to include a conical geometry, a truncated conical geometry, a negative geometry, a funnel geometry (see MPEP 2144.04 IV. B). Alternatively, Mundrigi teaches projections may have various shapes and forms including circular, oval, rectangular, triangular, any higher polygon, or even any irregular shape, and may have cylindrical, cone or frustum-like shape ([0048], a conical geometry, a truncated conical geometry, a negative geometry, a funnel geometry), the configuration and dimensions of the projections may be adjusted depending on the intended use of the membrane ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mundirigi’s filtration membrane or projections into Compton’s membrane, for example as the filter membrane, into Compton’s system in order to improve throughput and flow, by providing lower flow resistance or higher flow rate ([0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                         
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777